                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Jamal Fareed,             )                 JUDGMENT IN
                                      )
             Plaintiff(s),            )               CASE 3:19-cv-00254-
                                      )
                 vs.                  )                    RJC-DSC
                                      )
        Andrew C. Lotempio,           )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 26, 2019 Order.

                                               June 26, 2019
